     Case 1:19-cv-03040-SAB    ECF No. 152      filed 06/22/20   PageID.5440 Page 1 of 2



 1
 2
                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
 3                                                                 EASTERN DISTRICT OF WASHINGTON



 4                                                                  Jun 22, 2020
                                                                        SEAN F. MCAVOY, CLERK
 5                       UNITED STATES DISTRICT COURT
 6                      EASTERN DISTRICT OF WASHINGTON
 7
 8 STATE OF WASHINGTON,                             No. 1:19-cv-03040-SAB
 9        Plaintiff,
10        v.
11 ALEX M. AZAR II, in his official
12 capacity as Secretary of the United States
13 Department of Health and Human
14 Services; and UNITED STATES                      ORDER RE: JOINT STATUS
15 DEPARTMENT OF HEALTH AND                         REPORT
16 HUMAN SERVICES,
17        Defendants.
18
19 NATIONAL FAMILY PLANNING &
20 REPRODUCTIVE HEALTH
21 ASSOCIATION, FEMINIST WOMEN’S
22 HEALTH CENTER, DEBORAH OYER,
23 M.D., and TERESA GALL, F.N.P.,
24        Plaintiffs,
25        v.
26 ALEX M. AZAR II, in his official capacity
27 as Secretary of the United States
28 Department of Health and Human

     ORDER RE: JOINT STATUS REPORT ~ 1
     Case 1:19-cv-03040-SAB      ECF No. 152    filed 06/22/20   PageID.5441 Page 2 of 2



 1
     Services; UNITED STATES
 2
     DEPARTMENT OF HEALTH AND
 3
     HUMAN SERVICES, DIANE FOLEY,
 4
     M.D., in her official capacity as Deputy
 5
     Assistant Secretary for Population Affairs,
 6
     and OFFICE OF POPULATION
 7
     AFFAIRS,
 8
           Defendants.
 9
10           Pursuant to the Court’s Order, the parties filed a Joint Status Report, ECF
11 No. 151. The parties request that the Court continue to hold the above-captioned
12 proceedings in abeyance pending any further appellate review of the Ninth
13 Circuit’s decision. They propose to provide the Court with another joint status
14 report on or before October 9, 2020. Good cause exists to grant the parties’ request.
15         Accordingly, IT IS HEREBY ORDERED:
16         1. On or before October 9, 2020, the parties are directed to file a joint status
17 report.
18         IT IS SO ORDERED. The Clerk of Court is directed to enter this Order
19 and forward copies to counsel.
20         DATED this 22nd day of June 2020.
21
22
23
24
25
                                      Stanley A. Bastian
26
                                  United States District Judge
27
28

     ORDER RE: JOINT STATUS REPORT ~ 2
